 



PROMISSORY NOTE

 

$1,000,000 Miami, Florida   March 26, 2019

 

FOR VALUE RECEIVED, BLUE STAR FOODS CORP., a Delaware corporation (the
“Borrower”), promises to pay to the order of Kenar Overseas Corp, a company
registered in Panama (the “Lender”, the principal sum of One Million Dollars
($1,000,000), together with interest on the unpaid principal balance at the rate
and on the terms provided herein.

 

  1. Interest Rate. Interest shall accrue on the unpaid principal balance of
this Promissory Note (including all modifications, substitutions, renewals or
extensions hereof, this “Note”) at the rate of 18% per annum (the “Interest
Rate”) from the date hereof until the Note is paid in full. Interest shall be
paid for the actual number of days elapsed based on a 360-day year and shall be
payable monthly. In the event that the lender agrees to extend the maturity date
of the note as per paragraph 2, the interest rate will increase to 24% per
annum, payable monthly, for the period of extension.         2. Maturity Date.
 The term of the Note shall be the period commencing on the date hereof and
ending on the four-month anniversary thereof (the “Maturity Date”). The lender
has the right to extend the maturity date for up to two months.         3.
Payment. The outstanding accrued, but unpaid, interest and principal balance due
under the Note shall be due and payable on the Maturity Date. If the Maturity
Date is not a Business Day, payments shall be due on the next Business Day. For
purposes of this Note, “Business Day” means any day other than a Saturday,
Sunday or other day on which banking institutions in New York are authorized or
required by law to close. Amounts due under this Note shall be payable by
certified or bank cashier’s check, or by wire transfer of immediately available
funds to an account designated by Lender in writing.         4. Pre-Payment. The
Note may be prepaid in whole or in part at any time or from time to time during
the term of the Note. Any such prepayment shall be applied first to interest
accrued but unpaid to such date on the outstanding principal balance hereof
immediately preceding such prepayment and then to reduction of the principal
balance hereof. There will be no penalty for pre-payment of the Note.         5.
Default.  The unpaid principal, interest and other amounts and charges due under
the Note shall be immediately due and payable upon the occurrence of the
following:

 

    a. Default in any payment of principal or interest due on the Note or
default under any other provision of the Note; or             b. The Borrower
makes an assignment for the benefit of creditors, files a petition in
bankruptcy, is adjudicated insolvent or bankrupt, petitions or applies to any
tribunal for any receiver of any trustee for the Borrower or any substantial
part of its property, commences any proceeding relating to the Borrower under
any reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, or there is commenced against the Borrower any such action or proceeding
which remains undismissed for a period of thirty (30) days, or the Borrower by
any act indicates its consent to, approval of or acquiescence in any such action
or proceeding or the appointment of any receiver of or any trustee for the
Borrower or any substantial part of its property, or suffers any such
receivership or trusteeship to continue undischarged for a period of thirty (30)
days.

 

 

   

 

  6. Security. As an inducement for the Lender to make this loan (the “Loan”) to
the Borrower, John Keeler, the Executive Chairman of the Borrower, hereby
pledges five million (5,000,000) of his shares of common stock of the Borrower
to secure the Borrower’s obligations under this Note.         7. Waiver.
Presentment for payment and demand for payment, notice of dishonor, protest and
notice of protest, notice of non-payment, notice of intent to accelerate the
maturity and acceleration are hereby waived.         8. Amendment. The Note
cannot be modified, discharged or terminated except in writing signed by the
parties hereto.         9. Cost of Collection. The Borrower shall pay all
reasonable costs and expenses, including reasonable attorneys’ fees, incurred by
the Lender in collecting or enforcing the Note.         10. Governing Law.  The
Note shall be governed by, and construed in accordance with, the laws of the
State of Florida applicable to contracts made and to be performed in such State,
without giving effect to the conflicts of laws principles thereof.         11.
Savings Clause. Any provision herein or in any other agreement or commitment
between the Borrower and the Lender, whether written or oral, expressed or
implied, to the contrary notwithstanding, the Lender shall never be entitled to
charge, receive, or collect, nor shall amounts received hereunder be credited as
interest so that the Lender shall be paid, a sum greater than interest at the
maximum nonusurious interest rate, if any, that at any time may be contracted
for, charged, received, or collected on the indebtedness evidenced by the Note
under applicable law (the “Maximum Rate”). It is the intention of the parties
that the Note shall comply with applicable law. If the Lender ever contracts
for, charges, receives, or collects, anything of value which is deemed to be
interest under applicable law, and if the occurrence of any circumstance or
contingency, whether acceleration of maturity of the Note, delay in advancing
proceeds of the Note; or other event, should cause such interest to exceed
interest at the Maximum Rate, any such excess amount shall be applied to the
reduction of the unpaid principal balance of the Note or any other indebtedness
owed to the Lender by the Borrower, and if the Note and such other indebtedness
is paid in full, any remaining excess shall be paid to the Borrower. In
determining whether or not the interest hereon exceeds interest at the Maximum
Rate, the total amount of interest shall be spread throughout the entire term of
the Note until its payment in full in a manner which will cause the interest
rate on the Note not to exceed the Maximum Rate.

 

 

   

 

  12. Independent Legal Counsel. Each party hereto has been advised and has had
the opportunity to consult with independent legal counsel regarding its rights
and obligations under the Note and acknowledges that it fully understandings the
terms and conditions contained herein.

 

The Borrower agrees to the terms of the Note by signing below.

 

  BLUE STAR FOODS CORP.         By: /s/ John Keeler   Name:  John Keeler  
Title: Executive Chairman

 

Acknowledged and Agreed to

with respect only to Section 6 hereof:

 

/s/ John Keeler   John Keeler  

 

 

   

 

 



 